Broyles, P. J.
1. Tlie court did not err in overruling the demurrer to the accusation. .
2. In a prosecution for violation of the “labor-contract act” of 1903 (Penal Code; § 715), the burden of proving that the accused did not have good cause for his failure to carry out his contract is upon the-State; and in the instant case this burden was not carried by the testimony of the hirer that the accused “had no good and sufficient reason” for not performing the services agreed upon, or for not returning the articles of value advanced by the hirer upon the strength of the contract. This statement amounted to a mere opinion or conclusion of the witness, which was not supported by proof of sufficient facts to give it probative value. Simmons v. State, 18 Ga. App. 65 (88 S. E. 800), and cit.
3. Por the reason given above, the verdict was not authorized by the evidence, and the court erred in refusing to grant a new trial.

Judgment reversed.


Bloodworth and Harwell, JJ., eoneu/r.

The demurrer was on the grounds: (1) No crime is charged. (2) The alleged contract is too vague, uncertain, and ambiguous to meet the requirements of the law. (3) The description of the place is too indefinite. (4) It is not clearly enough alleged whether the accused is being prosecuted under the first or the second division of the statute as to cheating by contract to perform services.
8. P. New, for plaintiff in error.
J. H. Roberts, solicitor pro tem., contra.